  Case 6:20-cv-02220-ACC-EJK Document 1 Filed 12/04/20 Page 1 of 14 PageID 1




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       Orlando Division

                                                                 CASE NO.: 20-cv-2220
SAMPAT SHIVANGI, and
UDAYA SHIVANGI,

PLAINTIFFS,

            v.

BOLLYWOOD EVENTS, LLC via
its registered agent: KAMLESH
PATEL; and KAMLESH PATEL in his
Individual capacity,

DEFENDANTS.
____________________________________/

                           VERIFIED COMPLAINT FOR MONEY DAMAGES

             The Plaintiffs, Sampat Shivangi and Udaya Shivangi, hereby bring this Verified

Complaint for Money Damages against Defendants Bollywood Events, LLC, and Kamlesh Patel.

As grounds for this Verified Complaint, the Plaintiffs state as follows:

                                  JURISDICTION AND VENUE

            1. The Plaintiffs are domiciled, reside and/or are incorporated in Mississippi.

            2. The Defendants are domiciled, reside, and/or are incorporated and/or have their main

business office in Orlando, Florida, in Orange County, Florida. Defendant Bollywood Events,

LLC, is based in Orlando, Florida, as is their Registered Agent, Kamlesh Patel. Defendant

Kamlesh Patel lives and works and/or live in the Orlando, Florida area, in Orange County,

Florida.

            3. The events which led to the dispute at issue revolved around an entertainment concert

held at CFE Arena in Orlando, Florida, on August 14, 2016 (“the concert”).




000001/01285910_1
  Case 6:20-cv-02220-ACC-EJK Document 1 Filed 12/04/20 Page 2 of 14 PageID 2




            4. The amount in controversy and sought by the Plaintiffs as damages is greater than

$75,000.00.

            5. Accordingly, Diversity Jurisdiction and Venue for this action are proper in this Court,

pursuant to 28 U.S.C. Sec. 1332(a)(1).

                                          THE PARTIES

            6. The Plaintiffs, Sampat Shivangi (“Dr. Shivangi”) and Udaya Shivangi, are husband

and wife. They are medical doctors. The reside in Ridgeland, Mississippi.

            7. Defendant Bollywood Events, LLC (“Bollywood Events”) is a Florida LLC

established by Defendant Kamlesh “Krish” Patel. They are business entities primarily devoted to

producing live concerts featuring well known Indian performers.

            8. Defendant Kamlesh “Krish” Patel (“Patel” or “Krish Patel”) is the founder and

managing member of Bollywood Events, LLC. Through Bollywood Events Patel produces live

concerts featuring Indian performers.

                         THE AUGUST 14, 2016 CONCERT INVESTMENT

            9. Dr. Shivangi first met Krish Patel in San Jose, California in 2016, through a former

business partner named Satya Shaw (“Shaw”).

            10. Later in 2016, Shaw contacted Dr. Shivangi about an investment opportunity in a

Bollywood Events concert to be held in Orlando in August 2016, featuring well known Indian

artists. Krish Patel was producing the concert.

            11. Krish Patel called Dr. Shivangi the first week of July 2016 and asked him to invest in

the concert. Patel told Dr. Shivangi that he and Bollywood Events were seeking from him a

minimum investment of $100,000.00 in the concert.

            12. Patel told Dr. Shivangi that, right after the concert, Dr. Shivangi would receive his




000001/01285910_1
  Case 6:20-cv-02220-ACC-EJK Document 1 Filed 12/04/20 Page 3 of 14 PageID 3




$100,000.00 investment back, plus a percentage of the profits derived from the concert.

            13. Patel followed this initial phone call with Dr. Shivangi with more phone calls to Dr.

Shivangi and his wife, Udaya Shivangi, describing the same investment opportunity in the

concert to both of them.

            14. Patel sent the Shivangis materials about the concert. Patel told them they would

receive their $100,000.00 investment, plus a substantial profit from the concert.

            15. As the Shivangis were considering whether to make this investment in the concert,

Patel induced them to make the investment by telling them that they were good people, he would

never let them down, and that Bollywood Events and Patel would repay the $100,000.00

investment right after the August 2016 concert, plus at least 10% of the net profits from the

concert.

            16. Based upon Patel’s repeated phone calls imploring the Shivangis to invest in the

concert, the Shivangis sent a $50,000 wire transfer to Bollywood Events, and later gave another

$50,000.00 to the concerts national promoter, Haider Productions, at the direction of and under

their investment agreement with Bollywood Events and Patel.

            17. In addition, Bollywood Events and Patel would send concert tickets to the Shivangis,

and they could keep the proceeds from the ticket sales they made.

            18. The Shivangis attended the August 14, 2016 concert. The concert was well attended,

and the stadium was almost full.

            19. There was a private reception for the stars where more revenue was generated.

            20. In the days after the concert, Dr. Shivangi asked Patel when the Shivangis would

received their $100,000.00 investment plus profit from the concert.

            21. Patel told them he had to collect money from certain sources such as TicketMaster,




000001/01285910_1
  Case 6:20-cv-02220-ACC-EJK Document 1 Filed 12/04/20 Page 4 of 14 PageID 4




and the Shivangis would be paid in about one week.

            22. Eventually, by October 2016, Patel told Dr. Shivangi that the concert lost money, and

that there was no money to pay the Shivangis, either their $100,000.00 investment or 10% of the

net profits from the concert.

            23. In response to this claim by Patel, the Shivangis demanded, through counsel, that

Bollywood Events and Patel produce written records of ticket sales and expenses, and audited

financial statements related to the concert.

            24. Bollywood Events and Patel refused to provide the Shivangis with any written

financial records related to the concert.

            25. Bollywood Events and Patel actually told the Shivangis, through counsel, that they

were not investors in the concert, and therefore they had no legal right to any financial records.

            26. Eventually, in October 2016, after the concert, and after Bollywood Events and Patel

told the Shivangis that they would not receive both their investment, profits, or financial records,

Bollywood Events and Patel told the Shivangis that their $100,000.00 investment in the concert

was not in fact an investment.

            27. Instead, Bollywood Events and Patel now told the Shivangis, in the fall of 2016, that

their $100,000.00 payment bought the Shivangis the privilege of being “sponsors” of the concert.

            28. Bollywood Events and Patel told the Shivangis that, as sponsors, the Shivangis

$100,000.00 payment entitled them to meet the performers, appear on stage, and be identified as

concert sponsors.

            29. The Shivangis were stunned by this sudden change of position by Bollywood Events

and Patel, first communicated to the Shivangis in October2016.

            30. Suddenly, after seeking and taking the Shivangis $100,000.00 as an investment in the




000001/01285910_1
  Case 6:20-cv-02220-ACC-EJK Document 1 Filed 12/04/20 Page 5 of 14 PageID 5




concert, according to Bollywood Events and Patel, the Shivangis’ $100,000.00 investment in the

concert constituted nothing more than a ticket to be on stage, to mingle with the performers and

to be identified as concert sponsors.

            31. The Shivangis would never have invested $100,000.00, or any monies, for the mere

privilege of being on stage, meeting the performers, and being identified as a sponsor.

            32. To date, despite the Shivangis repeated demands, Bollywood Events and Patel have

failed to return any of the Shivangis $100,000.00 investment or any profits from the concert in

Orlando, Florida on April 27, 2019.

                                       COUNT I - FRAUD

                    The Shivangi Plaintiffs and Defendants Krish Patel/Bollywood Events

            33. Plaintiffs incorporate by reference the factual allegations in Paragraphs 1-32 above.

            34. Beginning in early July 2016 and through July 2016, Bollywood Events and Patel

made a series of representations to the Shivangis to induce them to invest $100,000.00 in the

concert.

            35. Patel called the Shivangis repeatedly in July 2016 and represented to them that their

$100,000.00 investment would be just that, an investment in the concert.

            36. Patel represented to the Shivangis in the telephone calls that soon after the concert,

they would receive their $100,000.00 investment back plus at least 10% of the net profits

generated from the concert.

            37. As the Shivangis were considering whether to make this investment in the concert,

Patel, by his representations to the Shivangis, induced them to make the investment by telling

them that they were good people, he would never let them down, and that Bollywood Events and

Patel would repay the $100,000.00 investment right after the August 2016 concert, plus 10% net




000001/01285910_1
  Case 6:20-cv-02220-ACC-EJK Document 1 Filed 12/04/20 Page 6 of 14 PageID 6




profits from the concert.

            38. Based upon Patel’s repeated representations and assurances about the investment plan

in the concert, the Shivangis reasonably relied on the representations and invested $100,000.00

in the concert, as sought and directed by Bollywood Events and Patel.

            39. After the concert, Dr. Shivangi contact Bollywood Events and Patel about the receipt

of the $100,000.00 investment plus profits.

            40. At first, Patel told Dr. Shivangi that it would take a week or two to forward the funds

to him.

            41. Later, in October2016, Patel told Dr. Shivangi that the concert lost money, and that

there was no money to pay the Shivangis, either their $100,000.00 investment or any percentage

of profits from the concert.

            42. In response to this claim by Patel, the Shivangis demanded, through counsel, that

Bollywood Events and Patel produce written records of ticket sales and expenses, and audited

financial statements related to the concert.

            43. Bollywood Events and Patel refused to provide the Shivangis with any written

financial records related to the concert.

            44. Bollywood Events and Patel told the Shivangis, through counsel, that they were not

investors in the concert, and therefore they had no legal right to any financial records.

            45. After the concert, and after Bollywood Events and Patel told the Shivangis that they

would not receive both their investment, profits, or financial records, Bollywood Events and

Patel told the Shivangis that their $100,000.00 investment in the concert was not in fact an

investment.

            46. Instead, Bollywood Events and Patel told the Shivangis that their $100,000.00




000001/01285910_1
  Case 6:20-cv-02220-ACC-EJK Document 1 Filed 12/04/20 Page 7 of 14 PageID 7




payment bought the Shivangis the privilege of being “sponsors” of the concert.

            47. As sponsors, the Shivangis $100,000.00 payment entitled them to meet the

performers, appear on stage, and be identified as concert sponsors.

            48. The Shivangis were stunned by this sudden change of position by Bollywood Events

and Patel.

            49. Suddenly, after seeking and taking the Shivangis $100,000.00 as an investment in the

concert, according to Bollywood Events and Patel, the Shivangis’ $100,000.00 investment in the

concert constituted nothing more than a ticket to be on stage, to mingle with the performers and

to be identified as concert sponsors.

            50. The Shivangis never would have invested $100,000.00, or any monies, for the mere

privilege of being on stage, meeting the performers, and being identified as a sponsor.

            51. To date, despite the Shivangis repeated demands, Bollywood Events and Patel have

failed and refused to return any of the Shivangis $100,000.00 investment or any profits from the

concert.

            52. Bollywood Events and Patel’s material representations to the Shivangis about the

investment plan, return of the $100,000.00 and receipt of 10% of the net concert profits were

false.

            53. Bollywood Events and Patel knew of the falsity of the material misrepresentations at

the time that they made them to the Shivangis in July 2016.

            54. The Shivangis acted carefully before making their investment, having numerous

conversations with Patel and others about the concert event. The Shivangis reasonably relied on

Bollywood Event’s and Patel’s representations.

            55. Bollywood Events and Patel acted knowingly and intentionally when they made their




000001/01285910_1
  Case 6:20-cv-02220-ACC-EJK Document 1 Filed 12/04/20 Page 8 of 14 PageID 8




material false representations to the Shivangis in July 2016 about the concert and the investment

plan. They knew and their intention was for the Shivangis to rely on their misrepresentations.

            56. The Shivangis have never received any of their $100,000.00 investment, or any

portion of the 10% net concert profits, as promised by Bollywood Events and Patel. The

Shivangis have suffered damages as a result of the Defendants intentional misrepresentations and

fraud perpetrated on the Shivangis.

            WHEREFORE, the Shivangi Plaintiffs seek the following relief from Defendants Krish

Patel and Bollywood Events, LLC, Jointly and Severally:

            A. Compensatory damages of $200,000.00;

            B. Punitive damages of $1,000,000.00;

            C. All costs and attorney’s fees incurred in bringing this action; and

            D. Any other relief the Court deems just and proper.

                              COUNT II- FRAUD IN THE INDUCEMENT
                    The Shivangi Plaintiffs and Defendants Krish Patel/Bollywood Events

            57. Plaintiffs incorporate by reference the factual allegations in Paragraphs 1-32 above.

            58. Beginning in early July 2016 and through July 2016, Bollywood Events and Patel

made a series of communications to the Shivangis to induce them to invest $100,000.00 in the

concert.

            59. Patel called the Shivangis repeatedly in July 2016 and represented to them that their

$100,000.00 investment would be just that, an investment in the concert.

            60. Patel represented to the Shivangis in the telephone calls that soon after the concert,

they would receive their $100,000.00 investment back plus 10% of the net profits generated from

the concert.

            61. As the Shivangis were considering whether to make this investment in the concert,



000001/01285910_1
  Case 6:20-cv-02220-ACC-EJK Document 1 Filed 12/04/20 Page 9 of 14 PageID 9




Patel, by his representations to the Shivangis, induced them to make the investment by telling

them that they were good people, he would never let them down, and that Bollywood Events and

Patel would repay the $100,000.00 investment right after the August 2016 concert, plus at least

10% of the net profits from the concert.

            62. Based upon Patel’s repeated representations and assurances about the investment plan

in the concert, the Shivangis reasonably relied on the representations and invested $100,000.00

in the concert, as directed by Bollywood Events and Patel.

            63. After the concert, Dr. Shivangi contacted Bollywood Events and Patel about the

receipt of the $100,000.00 investment plus profits.

            64. At first, Patel told Dr. Shivangi that it would take a week or two to forward the funds

to him.

            65. Later, Patel told Dr. Shivangi that the concert lost money, and that there was no

money to pay the Shivangis, either their $100,000.00 investment or any of the profits from the

concert.

            66. In response to this claim by Patel, the Shivangis demanded, through counsel, that

Bollywood Events and Patel produce written records of ticket sales and expenses, and audited

financial statements related to the concert.

            67. Bollywood Events and Patel refused to provide the Shivangis with any written

financial records related t to the concert.

            68. Bollywood Events and Patel told the Shivangis, through counsel, that they were not

investors in the concert, and therefore they had no legal right to any financial records.

            69. After the concert, in or around October 2016, and after Bollywood Events and Patel

told the Shivangis that they would not receive both their investment, profits, or financial records,




000001/01285910_1
Case 6:20-cv-02220-ACC-EJK Document 1 Filed 12/04/20 Page 10 of 14 PageID 10




Bollywood Events and Patel told the Shivangis that their $100,000.00 investment in the concert

was not in fact an investment.

            70. Instead, Bollywood Events and Patel told the Shivangis that their $100,000.00

payment bought the Shivangis the privilege of being “sponsors” of the concert.

            71. As sponsors, the Shivangis $100,000.00 payment entitle them to meet the performers,

appear on stage, and be identified as concert sponsors.

            72. The Shivangis were stunned by this sudden change of position by Bollywood Events

and Patel.

            73. Suddenly, after seeking and taking the Shivangis $100,000.00 as an investment in the

concert, according to Bollywood Events and Patel, the Shivangis’ $100,000.00 investment in the

concert constituted nothing more than a ticket to be on stage, to mingle with the performers and

to be identified as concert sponsors.

            74. The Shivangis never would have invested $100,000.00, or any monies, for the mere

privilege of being on stage, meeting the performers, and being identified as a sponsor. The

Shivangis would never have entered any investment contract with Bollywood Events and Patel

under these circumstances.

            75. To date, despite the Shivangis repeated demands, Bollywood Events and Patel have

failed and refused to return any of the Shivangis $100,000.00 investment or the 10% of the net

profits from the concert.

            76. Bollywood Events and Patel’s material representations to the Shivangis about the

investment plan, return of the $100,000.00 and receipt of concert profits were false.

            77. Bollywood Events and Patel knew of the falsity of the material misrepresentations at

the time that they made them to the Shivangis in July 2016.




000001/01285910_1
Case 6:20-cv-02220-ACC-EJK Document 1 Filed 12/04/20 Page 11 of 14 PageID 11




            78. The Shivangis acted carefully before making their investment, having numerous

conversations with Patel and others about the concert event. The Shivangis reasonably relied on

Patel’s representations.

            79. Bollywood Events and Patel acted knowingly and intentionally when they made their

material false representations to the Shivangis in July 2016 about the concert and the investment

plan. They knew and their intention was for the Shivangis to rely on their misrepresentations.

            80. The Shivangis were fraudulently induced into the investment contract with

Bollywood Events and Patel via the Defendants misrepresentations about the nature and

substance of the investment and the contract. The Shivangis have never received any of their

$100,000.00 investment, or at least 10% of the net concert profits, as promised by Bollywood

Events and Patel. The Shivangis have suffered damages as a result of the Defendants intentional

misrepresentations and fraud in the inducement perpetrated on the Shivangis.

            WHEREFORE, the Shivangi Plaintiffs seek the following relief from Defendants Krish

Patel and Bollywood Events, LLC, Jointly and Severally:

            A. Compensatory damages of $200,000.00;

            B. Punitive damages of $1,000,000.00;

            C. All costs and attorney’s fees incurred in bringing this action; and

            D. Any other relief the Court deems just and proper.

                               COUNT III- BREACH OF CONTRACT
                    The Shivangi Plaintiffs and Defendants Krish Patel/Bollywood Events

            81. Plaintiffs incorporate by reference the factual allegations in Paragraphs 1-32

above.

            82. In July 2016, at the initiation of the Defendants, by oral agreement the parties entered

into an investment contract whereby the Shivangis would invest $100,000.00 into the concert,



000001/01285910_1
Case 6:20-cv-02220-ACC-EJK Document 1 Filed 12/04/20 Page 12 of 14 PageID 12




and Bollywood Events and Patel would return their $100,000.00 investment back plus at least

10% of the net profits generated from the concert, soon after the concert.

            83. The Shivangis met their obligations by providing $100,000.00 for the concert, as

directed by Bollywood Events and Patel.

            84. The concert went forward on August14, 2016. Thereafter, the Defendants were

obligated to return to the Shivangis their $100,000.00 investment back plus 10% of the net

profits generated from the concert, soon after the concert.

            85. The Defendants failed and refused to return any monies to the Shivangis, in breach of

the investment contract and their contractual duties to the Plaintiffs.

            86. As a direct and proximate result of the Defendants breach of the investment contract,

the Plaintiffs have suffered damages.

            WHEREFORE, the Shivangi Plaintiffs seek the following relief from Defendants Patel

and Bollywood Events, LLC, Jointly and Severally:

            A. Compensatory damages of $200,000.00;

            B. Punitive damages of $1,000,000.00;

            C. All costs and attorney’s fees incurred in bringing this action; and

            D. Any other relief the Court deems just and proper.




000001/01285910_1
 Case 6:20-cv-02220-ACC-EJK Document 1 Filed 12/04/20 Page 13 of 14 PageID 13



                                           VERIFICATION

         We, the undersigned, hereby verify that the allegations in the above Complaint are true
 and correct to the best of our knowledge, infonnation and belief



__$,~
SAMPATSHIVANGI
                           ~'t:i--1

UDA~




                                                                                                   •
                                                                                                   I
Case 6:20-cv-02220-ACC-EJK Document 1 Filed 12/04/20 Page 14 of 14 PageID 14




                                  CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing has been served upon

all counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF or in

some other authorized manner for those counsel or parties who are not authorized to receive

electronically Notices of Electronic Filing on this 4th day of December, 2020.



                                              KOPELOWITZ OSTROW
                                              FERGUSON WEISELBERG GILBERT
                                              Attorneys for Plaintiffs
                                              One West Las Olas Blvd., Suite 500
                                              Ft. Lauderdale, Florida 33301
                                              Telephone No.: (954) 525-4100

                                              By:    /s/ Brian R. Kopelowitz
                                                     BRIAN R. KOPELOWITZ
                                                     Florida Bar Number: 97225
                                                     kopelowitz@kolawyers.com

                                              SABOURA, GOLDMAN & COLOMBO, P.C
                                              Attorneys for Plaintiffs (Pro Hac Vice Motion
                                              Pending)
                                              524 King Street
                                              Alexandria, VA 22314
                                              Telephone No.: (703) 684-6476 (o)
                                              Facsimile No.: (703) 549-3335 (f)

                                              By:    /s/ Peter L. Goldman
                                                     PETER L. GOLDMAN
                                                     pgoldmanatty@aol.com




000001/01285910_1
